Name: Commission Regulation (EEC) No 3056/90 of 24 October 1990 amending Regulation (EEC) No 2169/86 laying down detailed rules for the control and payment of the production refunds in the cereals and rice sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 10 . 90 Official Journal of the European Communities No L 294/13 COMMISSION REGULATION (EEC) No 3056/90 * of 24 October 1990 amending Regulation (EEC) No 2169/86 laying down detailed rules for the control and payment of the production refunds in the cereals and rice sectors THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 Having regard to Council Regulation (EEC) No 1009/86 of 25 March 1986 establishing general rules applying to production refunds in the cereals and rice sectors ('), as last amended by Regulation (EEC) No 2779/89 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 21 69/86 (3), as last amended by Regulation (EEC) No 524/90 (4), provides for the production refund to be fixed every three months on the basis of the difference between the purchase price for maize and the average of the cif prices for imports of maize over a three month period ; whereas this calculation method produces amounts which may differ considerably from the export refund amounts fixed every month on the basis of the real market prices for maize ; whereas this difference is likely to cause trade distortions : Regulation (EEC) No 2169/86 is hereby amended as follows : 1 . Paragraphs 1 and 2 of Article 2 are replaced by the following : ' 1 . The production refund shall be fixed on the first day of each month. 2. The production refund, per tonne of basic starch or potato starch, shall be calculated by taking account of the export refund applicable to maize for the month in question, with a fixed deduction representing in particular transport costs, and multiplied by a coeffi ­ cient of 1,60.'; 2. Paragraphs 3 and 4 of Article 5 are replaced by the following : '3 . The refund certificate shall state the information given in Article 4 (2), and in addition, the rate of the production refund payable and the final day of validity of the certificate, which shall be the final day of the fifth month following the issue of the certificate . 4. The rate of production refund payable to be stated on the certificate shall be that applicable on the date of receipt of the application. The refund shall be adjusted by reference to the threshold price for maize in force during the month of processing into starch or potato starch . The adjustment shall be effected by increasing or reducing the refund by the difference between the threshold prices for maize valid in the month in which the application is received and the month of processing, multiplied by the coefficient of 1,60 .' Whereas, in order to avoid such distortions, the method of calculation and the regularity of fixing the production refund should be aligned to the provisions applicable to the export refund ; Whereas, for the same purpose, the production refund certificates should have a period of validity which is iden ­ tical to that provided for the export certificates ; Whereas, in order to avoid speculation at the time of amendment to institutional prices, it is necessary to pass on any price adjustments to refunds applied for before the price adjustments entered into force ; Whereas the measures provided for in this Regulation are in accordance with the dpinion of the Management Committee for Cereals , Article 2 (') OJ No L 94, 9 . 4. 1986, p. 6. (2) OJ No L 268, 15. 9 . 1989, p. 20 . O OJ No L 189, 11 . 7. 1986, p. 12. (4) OJ No L 53, 1 . 3 . 1990, p. 83 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 294/14 Official Journal of the European Communities 25. 10. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 1990. For the Commission Ray MAC SHARRY Member of the Commission